Citation Nr: 1433740	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-04 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Sleep apnea had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts sleep apnea had its onset during active service.  VA treatment records reflect a current diagnosis of sleep apnea in October 2008 for which a CPAP machine was prescribed.  

Lending credibility to his assertion of in-service onset is the normal service entrance examination in January 1982, at which time he denied having or having had trouble sleeping.  

Service treatment records in March 2003 and April 2003 reflect complaints of trouble sleeping and of awakening from sleep with a headache.  At separation in April 2003, the Veteran indicated that he had difficulty sleeping.  

In further support of his claim are statements from fellow service members to the effect that they witnessed the Veteran struggling to sleep with symptoms to include excessive gasps for air, snoring, choking and short uncontrolled pauses in breathing which would forcefully awaken him.  It was noted that the Veteran would awaken complaining of a dry throat and headache.  The Veteran's spouse reported that he continues to have the same sleep apnea symptoms that he experienced while on active duty.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

There is competent and credible evidence establishing that the Veteran's current sleep apnea is related to the initial manifestations during service.  There is no evidence to the contrary.  

The evidence is in favor of the claim.  Service connection for sleep apnea is warranted.  







ORDER

Service connection for sleep apnea is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


